        williamjamiesonofferl_image1.gif [williamjamiesonofferl_image1.gif]


William “Jamie” Jamieson
302 Apricot Ct
Cranberry Township, PA 16066
January 15, 2019


Dear Jamie:
I am very pleased to outline in this letter (the “Offer Letter”) the terms and
conditions on which we are offering you the position of Vice President, Global
Chief Information Officer of Cott Corporation (the “Company”). This Offer Letter
will not constitute an agreement until it has been fully executed by both
parties. Please note that this Offer Letter does not contemplate a contract or
promise of employment for any specific term; you will be an at-will employee at
all times.
1.    Position and Duties.
1.1.    Position. Subject to the terms and conditions hereof, you will be
employed by the Company as its Vice President, Global Chief Information Officer,
effective as of April 1, 2019 (the “Employment Date”) and continuing until
terminated by you or the Company.
1.2.    Responsibilities.
(a)    As the Company’s Vice President, Global Chief Information Officer, you
will report to the Company’s Chief Executive Officer (“CEO”) and have such
duties and responsibilities as may be assigned to you from time to time by the
CEO.
(b)    You agree to devote substantially all of your business time and attention
to the business and affairs of the Company and to discharging the
responsibilities assigned to you. This shall not preclude you from (i) serving
on the boards of directors of a reasonable number of charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
your personal affairs, so long as these activities do not interfere with the
performance of your duties and responsibilities as the Company’s Vice President,
Global Chief Information Officer.
1.3.    No Employment Restriction. You hereby represent and covenant that,
except as disclosed to the Company, your employment by the Company does not
violate any agreement or covenant to which you are subject or by which you are
bound and that there is no such agreement or covenant that could restrict or
impair your ability to perform your duties or discharge your responsibilities to
the Company.
2.    Remuneration.
2.1.    Base Salary. Your annual base salary will initially be at the rate of US
$400,000 per year (“Annual Base Salary”), paid on a bi-weekly basis, prorated
for any partial periods based on the actual number of days in the applicable
period. Your performance will be evaluated at least annually, and any increase
to the level of your Annual Base Salary will be determined as part of the
regular annual review process.


2.2.    Bonus. You will be eligible to participate in the Company’s annual bonus
plan and may earn a bonus based upon the achievement of specified performance
goals. The amount of your target bonus is 75% of your Annual Base Salary. The
bonus year is the Company’s fiscal year and any payments made to you for the
bonus year 2019 will not be pro-rated based on your Employment Date. Currently
the maximum potential payout permitted under the bonus plan is two (2) times the
applicable target bonus for achievement of performance goals significantly in
excess of the target goals, as established by the Human Resources and
Compensation Committee of the Company’s Board of Directors (the “HRCC”). Please
note that the bonus plan is entirely discretionary, and the Company reserves in
its absolute discretion the right to terminate or amend it or any other bonus
plan that may be established. You must be actively employed on the actual pay
date of the bonus to be eligible to receive it or any portion of it.
2.3.    LTI Grant. You will be entitled to receive a one-time long-term
incentive (“LTI”) award equivalent to US $300,000 comprised of stock options
(37.5%), performance-based restricted share units (37.5%) and time-based
restricted share units (25%), granted to you on your Employment Date. The stock
options and time-based restricted share units will vest ratably in three equal
annual installments from the grant date, and the performance-based restricted
units will vest based upon the achievement of a specific level of
cumulative pre-tax income over the three-year period ending at the end of fiscal
2021. The LTI award, including the vesting terms, will be governed by the terms
of the Cott Corporation equity incentive plan under which the award is made
(the “Equity Plan”) and your award agreement. You will be eligible for future
LTI awards that will be based on your performance. Annual grants are issued
following approval by the HRCC at its regularly scheduled meetings in December.
3.    Benefits.
3.1.    Benefit Programs. You will be eligible to participate in the Company’s
benefit programs generally available to other senior executives of the Company.
Our benefit programs include our 401(k) plan and health, disability and life
insurance benefits. Employee contributions are required for our benefit
programs.
3.2.    ESPP. In addition, you will be eligible to participate in the Company’s
Employee Stock Purchase Plan (the “ESPP”), through which you can purchase
Company common shares at a discount through payroll deductions.
3.3.    Vacation. You will be entitled to four (4) weeks’ vacation per calendar
year. You are encouraged to take vacation in the calendar year it is earned. All
earned vacation must be taken by March 31st of the year following the year in
which it is earned; otherwise it may be forfeited. If you should leave the
Company, the value of any unearned vacation taken by you will be considered a
debt to the Company and you expressly authorize the Company to deduct from your
final paycheck to the maximum extent permitted by law the value of taken but
unearned vacation. All vacation periods require the approval of the CEO.
3.4.    Reimbursement. You will be reimbursed for expenses reasonably incurred
in connection with the performance of your duties in accordance with the
Company’s policies as established from time to time.
3.5.    Relocation. You will be provided with a relocation bonus of US $150,000,
which must be used for costs incurred during your relocation to the Tampa,
Florida area and will be paid within 30 days of the Employment Date. As a
condition of continued employment with the Company, you will be expected to
complete your relocation to the Tampa, Florida area within the 12-month period
following the Employment Date. In view of the amounts being provided to you in
accordance with this Section 3.5, you will be required to repay the Company in
full if, prior to the one-year anniversary of the Employment Date, you are
terminated for Cause (as defined in the Severance and Non-Competition Plan, as
defined below) or voluntarily resign your position without Good Reason (as
defined in the Severance and Non-Competition Plan), and you will be required to
repay the Company one-half of any relocation allowance received by you if you
are terminated for Cause or voluntarily resign without Good Reason between the
first and second anniversary of the Employment Date. Repayment of any amounts
due by you to the Company shall be made to the Company on or before the 90th day
after the date of resignation or termination.
3.6.    Allowances. You will receive an annual vehicle allowance in the amount
of US $13,500 and an annual cellphone allowance in the amount of $2,025, which
amount shall be prorated during any partial year of employment.
3.7.    No Other Benefits. Other than benefits generally available to all
full-time employees, you will not be entitled to any benefit or perquisite other
than as specifically set out in this Offer Letter or separately agreed to in
writing by the Company.
4.    Termination; Payments and Entitlements Upon a Termination.
4.1.    Termination. The Company may terminate your employment: (a) for Cause or
(b) for any reason or no reason, in all cases, upon reasonable notice to you.
Your employment with the Company will terminate upon your death. You are able to
resign your employment, as provided in the Severance and Non-Competition Plan.
4.2.    Involuntary Termination. Upon the Employment Date, you shall be entitled
to the benefits of and be bound by the obligations under the Severance
and Non-Competition Plan (the “Severance and Non-Competition Plan”) (a copy of
which is attached hereto) as a “Level 3 Employee”.
4.3.    Change in Control. If (1) your LTI awards are continued, assumed, or
replaced by the surviving or successor entity, and, within two years after the
Change of Control (as defined in the Equity Plan), you experience an involuntary
termination of employment for reasons other than Cause (as defined in the Equity
Plan), or you terminate your employment for Good Reason (as defined in the
Equity Plan), or (2) such awards are not continued, assumed or replaced by the
surviving or successor entity, then (i) your unvested options will immediately
become vested and exercisable, (ii) all of your unvested time-based and
performance-based restricted share units will immediately vest, and (iii) any
performance objectives applicable to awards will be deemed to have been
satisfied at your “target” level of performance.
4.4.    Resignation. If you are an officer of the Company or a director or an
officer of a company affiliated or related to the Company at the time of your
termination, you will be deemed to have resigned all such positions, and you
agree that upon termination you will execute such tenders of resignation as may
be requested by the Company to evidence such resignations.
5.    Restrictive Covenants.
5.1.    Severance and Non-Competition Plan. You shall be bound by the
restrictive covenants contained in the Severance and Non-Competition Plan, as
modified in Section 4.2 above.
5.2.    DTSA Acknowledgement. You acknowledge that, by this Section, you have
been notified in accordance with the Defend Trade Secrets Act of 2016 that,
notwithstanding the foregoing:
(a)    You will not be held criminally or civilly liable under any federal or
state trade secret law or this Offer Letter for the disclosure of confidential
information that: (1) You make (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to your attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (2) you make in a complaint or other document that is filed under
seal in a lawsuit or other proceeding.
(b)    If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose confidential information to your
attorney and use the confidential information in the court proceeding if you:
(i) file any document containing confidential information under seal and (ii) do
not disclose Confidential Information, except pursuant to court order.
6.    Code Section 409A.
6.1.    In General. This Section shall apply to you if you are subject to
Section 409A of the United States Internal Revenue Code of 1986 (the “Code”),
but only with respect to any payment due hereunder that is subject to
Section 409A of the Code.
6.2.    Release. Any requirement that you execute and not revoke a release to
receive a payment hereunder shall apply to a payment described in Section 6.1
only if the Company provides the release to you on or before the date of your
Involuntary Termination.
 
6.3.    Payment Following Involuntary Termination. Notwithstanding any other
provision herein to the contrary, any payment described in the Severance
and Non-Competition Plan that is due to be paid within a stated period following
your Involuntary Termination shall be paid:
(a)    If, at the time of your Involuntary Termination, you are a “specified
employee” as defined in Section 409A of the Code and such payment is subject to
(and not exempt from) Section 409A of the Code, such payment shall be made as of
the later of (i) the date payment is due hereunder, or (ii) the earlier of the
date which is six months after your “separation from service” (as defined under
Section 409A of the Code), or the date of your death; or
(b)    In any other case, on the later of (i) last day of the stated period, or
if such stated period is not more than 90 days, at any time during such stated
period as determined by the Company without any input from you, or (ii) the date
of your “separation from service” (as defined under Section 409A of the Code).
6.4.    Reimbursements. The following shall apply to any reimbursement that is a
payment described in Section 6.1: (a) with respect to any such reimbursement
under Section 7.8, reimbursement shall not be made unless the expense is
incurred during the period beginning on your effective hire date and ending on
the sixth anniversary of your death; (b) the amount of expenses eligible for
reimbursement during your taxable year shall not affect the expenses eligible
for reimbursement in any other year; and (c) the timing of all such
reimbursements shall be as provided herein, but not later than the last day of
your taxable year following the taxable year in which the expense was incurred.
6.5.    Offset. If payments to you under this Agreement are subject to
Section 409A of the Code, any offset under Section 7.11 shall apply to a payment
described in Section 6.1 only if the debt or obligation was incurred in the
ordinary course of your employment with the Company, the entire amount of
the set-off in any taxable year of the Company does not exceed $5,000, and
the set-off is made at the same time and in the same amount as the debt or
obligation otherwise would have been due and collected from you.
6.6.    Interpretation. This Offer Letter shall be interpreted and construed so
as to avoid the additional tax under Section 409A(a)(l)(B) of the Code to the
maximum extent practicable.
7.    General Provisions.
7.1.    Entire Agreement. This Offer Letter, together with the plans and
documents referred to herein, constitutes and expresses the whole agreement of
the parties hereto with reference to any of the matters or things herein
provided for or herein before discussed or mentioned with reference to your
employment. All promises, representation, collateral agreements and undertakings
not expressly incorporated in this Offer Letter are hereby superseded by this
Offer Letter.
 
7.2.    Amendment. This Offer Letter may be amended or modified only by a
writing signed by both of the parties hereto.
7.3.    Assignment. This Offer Letter may be assigned by the Company to any
successor to its business or operations. Your rights hereunder may not be
transferred by you except by will or by the laws of descent and distribution and
except insofar as applicable law may otherwise require. Any purported assignment
in violation of the preceding sentence shall be void.
7.4.    Governing Law; Consent to Personal Jurisdiction and Venue. This Offer
Letter takes effect upon its acceptance and execution by the Company. The
validity, interpretation, and performance of this Offer Letter shall be
governed, interpreted, and construed in accordance with the laws of the State of
Florida without giving effect to the principles of comity or conflicts of laws
thereof. You hereby consent to personal jurisdiction and venue, for any action
brought by the Company arising out of a breach or threatened breach of this
Offer Letter or out of the relationship established by this Offer Letter,
exclusively in the United States District Court for the Middle District of
Florida, Tampa Division, or in the Circuit Court in and for Hillsborough County,
Florida; and, if applicable, the federal and state courts in any jurisdiction
where you are employed or reside; you hereby agree that any action brought by
you, alone or in combination with others, against the Company, whether arising
out of this Offer Letter or otherwise, shall be brought exclusively in the
United States District Court for the Middle District of Florida, Tampa Division,
or in the Circuit Court in and for Hillsborough County, Florida.
7.5.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Offer Letter shall not affect
the enforceability of the remaining portions of the Offer Letter or any part
thereof, all of which are inserted conditionally on their being valid in law,
and, in the event that any one or more of the words, phrases, sentences, clauses
or sections contained in the Offer Letter shall be declared invalid, the Offer
Letter shall be construed as if such invalid word or words, phrase or phrases,
sentence or sentences, clause or clauses, or section or sections had not been
inserted.
7.6.    Section Headings and Gender. The section headings contained herein are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this agreement. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine or neuter, as the identity of the
person or persons may require.
7.7.    No Term of Employment. Nothing herein obligates the Company to continue
to employ you. Where lawfully permitted in any jurisdiction in which you perform
employment responsibilities on behalf of the Company, your employment shall be
at will.
7.8.    Indemnification. The Company will indemnify and hold you harmless to the
maximum extent permitted by applicable law against judgments, fines, amounts
paid in settlement and reasonable expenses, including reasonable attorneys’
fees, in connection with the defense of, or as a result of any action or
proceeding (or any appeal from any action or proceeding) in which you are made
or are threatened to be made a party by reason of the fact that you are or were
an officer of the Company or any Affiliate (as defined in the Severance
and Non-Competition Plan). In addition, the Company agrees that you shall be
covered and insured up to the maximum limits provided by any insurance which the
Company maintains to indemnify its directors and officers (as well as any
insurance that it maintains to indemnify the Company for any obligations which
it incurs as a result of its undertaking to indemnify its officers and
directors).
7.9.    Survivorship. Upon the termination your employment, the respective
rights and obligations of the parties shall survive such termination to the
extent necessary to carry out the intended preservation of such rights and
obligations.
7.10.    Taxes. All payments under this Offer Letter shall be subject to
withholding of such amounts, if any, relating to tax or other payroll deductions
as the Company may reasonably determine and should withhold pursuant to any
applicable law or regulation.
7.11.    Set-Off. Except as limited by Section 6.5, the Company may set off any
amount or obligation that may be owing by you to the Company against any amount
or obligation owing by the Company to you.
7.12.    Records. All books, records, and accounts relating in any manner to the
Company or to any suppliers, customers, or clients of the Company, whether
prepared by you or otherwise coming into your possession, shall be the exclusive
property of the Company and immediately returned to the Company upon termination
of employment or upon request at any time.
7.13.    Counterparts. This Offer Letter may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
7.14.    Consultation with Counsel. You acknowledge that you have been advised,
and have had a sufficient opportunity to, confer with your own counsel with
respect to this Offer Letter, and that you understand the restrictions and
limitations that it imposes upon your conduct.
 


Jamie, please indicate your acceptance of this offer by returning one signed
original of this Offer Letter.
Yours truly,
/s/ Thomas Harrington
Thomas Harrington
I accept this offer of employment and agree to be bound by the terms and
conditions listed herein.
 
 
 
 
 
 
 
 
/s/ William Jamieson
 
 
 
1/21/2019
William Jamieson
 
 
 
Date





